DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Specification
The disclosure is objected to because of the following informalities: 
Page 2, line 24: “each mechanical operations” appears instead of “each mechanical operation” 
Page 5, line 2: “a 8th” appears instead of “an 8th” 
Page 5, line 25: “10th according” appears instead of “10th aspect according” 
Page 5, line 32: “a 11th” appears instead of “an 11th” 
Page 7, line 22: “a 18th” appears instead of “an 18th” 
Page 20, line 12: “control unit” appears instead of “control; units” 
Page 20, line 25: “to as” appears instead of “so as” 
Page 24, line 33: “patter” appears instead of “pattern” 
Page 27, lines 20 and 28: “10a” appears instead of “10A” 
Page 27, line 31: “-1,12” appears instead of, perhaps, “-1.12” 
Page 28, line 15: “10b” appears instead of “10B”. 
Appropriate correction is required.

Claim Objections
Claim 10 is objected to because of the following informalities: 
In line 4: “at least of” appears instead of “at least one of”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said measuring device" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the wheel alignment" in line 20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the portable remote device" in line 21.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the characteristic information item" in line 21.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the measuring device" in lines 23-24.  There is insufficient antecedent basis for this limitation in the claim.

Claim 2 recites the limitation "the measuring device" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "a camera" in line 3, again in line 6, and again in line 7; earlier in the claim, line 2 includes the language “at least one of”.  Because of the way the claim is formulated, the other recitations of “a camera” become ambiguous – particularly so when the “at least one of” is realized by more than one of.  Consequently the claim is indefinite. 
Claim 2 recites the limitation "the portable remote device" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the measuring device" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "said characteristic information item" in line 17.  There is insufficient antecedent basis for this limitation in the claim. 

Claim 3 recites the limitation "said characteristic information item" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "said wheel alignment parameter" in line 13.  There is insufficient antecedent basis for this limitation in the claim. 

Claim 4 recites the limitation "the portable remote device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "each measured wheel alignment parameter" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the wheel alignment" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the portable remote device" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the characteristic information item" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the wheel alignment parameter" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the wheel alignment parameter" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim. 

Claim 5 recites the limitation "the portable remote device" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the characteristic information item" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the wheel alignment parameter" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the wheel alignment parameter" in line 6.  There is insufficient antecedent basis for this limitation in the claim. 

Claim 6 recites the limitation "the portable remote device" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the characteristic information item" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 

Claim 7 recites the limitation "the portable remote device" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the portable remote device" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the wheel alignment parameter" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the wheel alignment parameter" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim. 

Claim 8 recites the limitation "the wheel alignment parameter" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the wheel alignment parameter" in line 4.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 10 recites the limitation "the portable remote device" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the portable remote device" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the wheel alignment parameter" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the wheel alignment parameter" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites the limitation "the wheel alignment parameter" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the wheel alignment parameter" in line 4.  There is insufficient antecedent basis for this limitation in the claim. 

Claim 13 recites the limitation "the portable remote device" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the portable remote device" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the portable remote device" in line 4.  There is insufficient antecedent basis for this limitation in the claim. 

Claim 14 recites the limitation "the portable remote device" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the portable remote device" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the characteristic information item" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the portable remote device" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim. 

Claim 15 recites the limitation "the portable remote device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the portable remote device" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the wireless communication device" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the wheel alignment parameter" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the wheel alignment parameter" in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the portable remote device" in line 15.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 15 recites the limitation "the wheel alignment parameter" in lines 19-20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the wheel alignment parameter" in lines 22-23.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 16 recites the limitation "the portable remote device" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the wheel alignment parameter" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the wheel alignment parameter" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the wheel alignment parameter" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim. 

Claim 17 recites the limitation "the wheel alignment" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the portable remote device" in line 3.  There is insufficient antecedent basis for this limitation in the claim. 

Claim 18 recites the limitation "said measuring device" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the wheel alignment" in line 26.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the portable remote device" in lines 26-27.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the wheel alignment parameter" in line 28.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the wheel alignment parameter" in line 32.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the wheel alignment parameter" in lines 34-35.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the wheel alignment" in line 35.  There is insufficient antecedent basis for this limitation in the claim. 

Claim 19 recites the limitation "the wheel alignment" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 

Claim 20 recites the limitation "the wheel alignment" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the wheel alignment parameter" in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the wheel alignment parameter" in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim. 

Further with regard to claim 6, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). 

Moreover, dependent claims (e.g., claims 9 and 12) inherit the defects of the claims on which they depend, and are therefore likewise indefinite under 35 U.S.C. 112(b). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rogers et al. (US 10,473,458). 
As to claim 1, Rogers discloses a method of diagnosing vehicle wheel alignment (col. 10, lines 14-20), the method comprising: 
providing at a vehicle at least one measuring device configured to measure at least one wheel alignment parameter, the at least one measuring device comprising a wireless transmitter configured to remotely transmit a signal related to said at least one wheel alignment parameter (FIG. 26; col. 1, lines 33-37; col. 6, lines 19-35; col. 28, lines 32-37); 
positioning at least one portable remote device, physically separated from said measuring device, in an operating area at, or closely surrounding, a position taken by an operator during wheel alignment adjustment of the vehicle (FIG. 26, remote device, user), the at least one portable remote device comprising: 
a wireless receiver configured to receive said signal related to the at least one wheel alignment parameter (col. 7, lines 16-26; col. 8, lines 31-53; col. 28, lines 20-31); 
a controller configured to process said received signal to obtain a value of said at least one wheel alignment parameter (col. 10, lines 9-33); 
a screen configured to display at least one characteristic information item, representative of the obtained value of said at least one wheel alignment parameter (col. 6, lines 31-35; col. 8, lines 31-53); and 
a battery supplying power to the wireless receiver, the controller and the screen (FIG. 23a, the unit can be rolled anywhere in a shop, implicitly a self-contained power supply; col. 8, lines 31-53); and 
physically adjusting the wheel alignment of the vehicle while the screen of the portable remote device displays the characteristic information item representative of a value of said at least one wheel alignment parameter obtained by the controller based on said signal received from the measuring device (col. 2, lines 52-57; col. 9, lines 9-28, technician under a vehicle, satellite display). 
As to claim 3, Rogers further discloses that said characteristic information item comprises at least one of: a numerical representation of the value of the at least one wheel alignment parameter, a chromatic indication representative of the value of the at least one wheel alignment parameter, a schematic image of the vehicle associated with the measured at least one wheel alignment parameter and representative of the value of the at least one wheel alignment parameter, and a schematic image of at least one respective wheel associated with the measured at least one wheel alignment parameter 
As to claim 13, Rogers further discloses that the portable remote device comprises a support base and a magnetic or magnetizable structure secured to said support base, and that the step of providing the portable remote device comprises removably securing the portable remote device to a metallic structure (col. 8, lines 59-62; claim 14). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rogers. 
As to claim 4, Rogers further teaches using an empirical reference value and comparing a change to predict a value for an alignment parameter (col. 21, lines 62-67; col. 23, lines 31-32; col. 24, lines 15-16, “thrust angle”), and therefore suggests the following further steps executed by the controller of the portable remote device: . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645